Citation Nr: 1800171	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a total rating based upon individual unemployability due to the service-connected disabilities (TDIU) prior to March 4, 2013.

4.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease and degenerative joint disease.

5.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

6.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.



REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to April 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010 and July 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  In December 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing.  Hearing transcripts have been associated with the record.

In June 2016, the Board added the issue of entitlement to a TDIU prior to March 4, 2013, to the appeal under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran is currently in receipt of a TDIU since March 4, 2013.  The Board then remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  Regarding the lumbar spine and radiculopathy claims, the Board finds there has been substantial compliance with its June 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

In June 2013, VA received the Veteran's Substantive Appeal concerning the denials of his claims of entitlement to service connection for a cervical spine disorder and a bilateral hip disorder.  However, a subsequent June 2017 rating decision granted those claims.  The Veteran did not appeal the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to a TDIU prior to March 4, 2013, entitlement to service connection for a left knee disorder, and entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal, the lumbar spine degenerative disc disease and degenerative joint disease has been manifested by forward flexion limited, at worst, to 55 degrees, has not been ankylosed, and has not been productive of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, even when considering the Veteran's pain and functional impairment on use.

2.  Prior to February 8, 2017, the radiculopathy of the right lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.

3.  Prior to February 8, 2017, the radiculopathy of the left lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.

4.  Since February 8, 2017, the radiculopathy of the right lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve.

5.  Since February 8, 2017, the radiculopathy of the left lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for the lumbar spine degenerative disc disease and degenerative joint disease are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2017).

2.  Prior to February 8, 2017, the criteria for an initial disability rating in excess of 10 percent for the radiculopathy of the right lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

3.  Since February 8, 2017, the criteria for a 20 percent initial disability rating, but no higher, for the radiculopathy of the right lower extremity have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

4.  Prior to February 8, 2017, the criteria for an initial disability rating in excess of 10 percent for the radiculopathy of the left lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).
5.  Since February 8, 2017, the criteria for a 20 percent initial disability rating, but no higher, for the radiculopathy of the left lower extremity have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Initial Rating Claims

A.  General Regulations and Statutes

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.


B.  Lumbar Spine Claim

The Veteran is in receipt of a 20 percent disability rating under 38 C.F.R. § 4.71a, DC 5243 for his lumbar spine degenerative disc disease and degenerative joint disease.  He seeks a higher initial disability rating.

DC 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5243.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5243. 

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, DC 5243.

These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5243.

Note (2) of the General Rating Formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5243.

Note (5) of the General Rating Formula provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspneea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As stated in Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Court further held that 38 C.F.R. § 4.59 required that all VA examination reports:  "(1) carefully note facial expression or wincing on pressure or manipulation and relate that to the affected joint; (2) carefully note crepitation in the soft tissues or joint structures; and (3) test for pain throughout range of motion in various ways."  The Board finds that the VA examinations (particularly the recent February 2017 VA examination) obtained for evaluating the severity of the disability on appeal meet this requirement.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his lumbar spine disability.  Here, there is no credible lay or medical evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, to warrant a higher disability rating of 40 percent.  38 C.F.R. § 4.71a, DC 5243.

Specifically, at the May 2012 VA spine examination, the examiner found that the Veteran did not have any incapacitating episodes over the past 12 months due to IVDS.  The Veteran had ranges of motion of the lumbar spine in all directions, albeit limited, with no objective evidence of painful motion.  His forward flexion of the lumbar spine was limited to 55 degrees with no objective evidence of painful motion.

At his July 2012 DRO hearing, the Veteran testified that he experienced pain in his back and has to limit his lifting.  He used heating pads, and TENS unit to treat his lumbar spine disability.  

At the August 2013 VA spine examination, the examiner found that the Veteran did not have any incapacitating episodes over the past 12 months due to IVDS.  His forward flexion of the lumbar spine was limited to 55 degrees with no objective evidence of painful motion.

During his December 2015 Board hearing, the Veteran testified that his lumbar spine disability had worsened.  Specifically, he reported that his pain had worsened, and that he was no longer able to bend over.  He described chronic lumbar spine pain.

Based on his testimony, the Veteran was afforded another VA examination in February 2017.  At the examination, his forward flexion of the lumbar spine was to 75 degrees without objective evidence of pain.  The examiner found that the Veteran had IVDS with episodes of bedrest having a total duration of at least one week but less than two weeks during the past 12 months.  The Veteran did not have ankylosis of the spine.

The VA and private treatment records do not provide contrary evidence to that obtained at the VA examinations.  

Accordingly, the Veteran's service-connected lumbar spine disability has not displayed forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months - the requirements for the next higher disability rating of 40 percent.  38 C.F.R. § 4.71a, DC 5243.

In forming this decision, the Board has considered the Veteran's complaints of pain in the lumbar spine.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5243.  38 C.F.R. § 4.71a.  Given that the Veteran was able to achieve the aforementioned ranges of motion of the lumbar spine on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  

At the May 2012 VA spine examination, the Veteran reported daily low back pain and flare-ups that impact the function of his back.  Specifically, he stated that his back pain was aggravated with cold damp weather.  The Veteran declined to perform repetitive-use testing at the examination for fear of aggravating his pain.  

At the August 2013 VA spine examination, the Veteran reported daily low back pain and flare-ups that impact the function of his back.  Specifically, he stated that the pain was worse in the morning and in the night.  He reported that it is hard to get comfortable.  He took medication for the pain.  When he missed his medication, the pain was worse, and he had to use a heating pad and TENS unit.  The Veteran declined to perform repetitive-use testing at the examination for fear of aggravating his pain.  

At the February 2017 VA spine examination, the Veteran reported daily low back pain and flare-ups of the lumbar spine.  Regarding his flare-ups, the Veteran stated that his pain is worse in the morning and at night.  His pain is most severe (10/10) in cold and rainy weather.  Regarding functional loss and/or functional impairment of the lumbar spine, the Veteran reported that his pain wakes him up sometimes, he cannot sit more than 20 minutes at a time, he cannot carry two gallons of milk, he cannot carry his grandkids, he cannot walk for more than 15 minutes or else his back throbs, and he cannot stand straight at times.  The examiner found that the Veteran's range of motion of the lumbar spine itself contributed to functional loss; specifically, the Veteran stated, "I move slowly, I have to make sure I stand straight."  The Veteran did not have objective evidence of pain at the examination, to include with weight-bearing and non-weight-bearing.  The Veteran declined to perform repetitive-use testing and declined passive range of motion testing.  The examiner determined that pain would significantly limit the Veteran's functional ability with repeated use over a period of time and with a flare-up.  However, the examiner was unable to estimate the additional range of motion loss as the Veteran could not demonstrate to the examiner as to how much he can move after repeated use over time and how much he can move during a flare-up.  

The Board notes that the Veteran declined to perform repetitive-use testing at all of his examinations, and declined passive range of motion testing at his recent examinations.  As a result, the VA examiners were unable to estimate the additional range of motion loss when the lumbar spine was used repetitively or during a flare-up.  The Veteran has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups or repetitive use.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered whether a higher schedular rating is warranted under any other DCs, but finds that none is applicable.  

Additionally, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board has also considered whether separate disability ratings should be assigned for neurological manifestations resulting from the Veteran's current lumbar spine disability.  38 C.F.R. § 4.25 (2017).  The Veteran is already in receipt of separate disability ratings for his radiculopathy of the bilateral lower extremities, bilateral hips, and bilateral thighs - all secondary to his service-connected lumbar spine disability.

Regarding bladder and bowel dysfunction, following a physical examination of the Veteran and a review of the claims file, the February 2017 VA examiner determined that the Veteran did not have a bowel problem.  He moved his bowels daily and did not have leakage.  Regarding bladder dysfunction, the examiner noted that the Veteran had increased frequency of urination for three years prior to his prostatectomy for prostate cancer in November 2016.  The examiner found that the Veteran's increased urinary frequency was due to prostate problems and not due to back problems.  The May 2012 and August 2013 VA examiners also found that the Veteran did not have any neurologic abnormalities or findings related to a back condition, such as bowel or bladder problems.  There are no contrary medical opinions in the claims file.  The Board finds that the Veteran is not entitled to additional separate disability ratings for a neurological manifestation of his lumbar spine disability.  38 C.F.R. § 4.25.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent for the service-connected lumbar spine degenerative disc disease and degenerative joint disease at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. 
§ 3.102 (2017).

C.  Radiculopathy Claims

The Veteran is in receipt of separate 10 percent initial disability ratings under 38 C.F.R. § 4.124a, DC 8520 for his radiculopathy of the bilateral lower extremities.  He seeks higher initial disability ratings.

DC 8520 provides ratings for paralysis of the sciatic nerve.  DC 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a.    

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to higher initial disability ratings of 20 percent for his radiculopathy of the bilateral lower extremities since February 8, 2017.  Specifically, at the February 8, 2017, VA examination, the VA examiner found that the Veteran's radiculopathy of the bilateral lower extremities was manifested by moderate symptoms of the sciatic nerve.  There is no evidence to the contrary of this opinion.  A moderate disability warrants a 20 percent rating under 38 C.F.R. § 4.124a, DC 8520.  

However, the Veteran is not entitled to initial disability ratings in excess of 20 percent since February 8, 2017, as there is no evidence to support that the Veteran's radiculopathy of the bilateral lower extremities has been manifested by moderately severe incomplete paralysis of the sciatic nerve since that time.  As stated, the February 2017 VA examiner found that the Veteran's service-connected disabilities were best rated as moderate.  His reflexes in the bilateral lower extremities were normal.  His straight leg raising test was negative in both legs.  He denied constant pain in either extremity and denied numbness in his left lower extremity.  The examiner found that the Veteran had mild paresthesias and/or dysesthesias in his bilateral lower extremities.  The Veteran had severe intermittent pain (usually dull) in his bilateral lower extremities.  Based on these findings, the February 2017 VA examiner found that the Veteran's service-connected radiculopathy of the bilateral lower extremities was best characterized as moderate.  The VA treatment records dated since February 2017 support the VA examiner's findings.  Thus, the radiculopathy of the bilateral lower extremities is best rated as moderate since February 8, 2017, and initial ratings in excess of 20 percent since February 8, 2017, are not warranted.  38 C.F.R. § 4.124a, DC 8520.  

Additionally, the Veteran is not entitled to initial disability ratings in excess of 10 percent prior to February 8, 2017.  Prior to this date, the Veteran's radiculopathy of the bilateral lower extremities was best characterized as mild by the VA examiners, which warrants his current 10 percent disability ratings.  38 C.F.R. § 4.124a, DC 8520.  

Specifically, both the May 2012 and the August 2013 VA examiners characterized the radiculopathy of the bilateral lower extremities as mild symptoms affecting the sciatic nerve.  At both VA examinations, the Veteran's sensory examination was normal and his straight leg raising test was negative.  At both examinations, he had normal reflexes in his knees and hypoactive reflexes in his ankles.  At both examinations, the Veteran denied constant pain in his bilateral lower extremities, and denied numbness in his right lower extremity.  At the May 2012 VA examination, he denied paresthesias and/or dysesthesias in his right lower extremity.  The May 2012 examiner found that the Veteran had mild intermittent pain in his bilateral lower extremities, and mild numbness, paresthesias, and/or dysesthesias in his left lower extremity.  The August 2013 VA examiner determined that the Veteran had moderate intermittent pain of the right lower extremity and mild intermittent pain of the left lower extremity.  He had mild numbness of the left lower extremity, and mild paresthesias and/or dysesthesias of the right lower extremity.  The VA examination findings are supported by the VA and private treatment records contained in the claims file.

At his July 2012 DRO hearing, the Veteran testified that he experienced daily shooting pain down his legs.  He reported intermittent numbness down the side of his leg to his foot.  

At his December 2015 Board hearing, the Veteran testified that he experienced shooting pain from his hips down his legs to his feet.

The Board finds that the aforementioned findings show that the Veteran's radiculopathy of the bilateral lower extremities is best characterized as mild prior to Feburary 8, 2017, which supports his current 10 percent disability ratings.  38 C.F.R. § 4.124a, DC 8520.  At the examinations, the Veteran denied experiencing many of the radiculopathy symptoms and reported his symptoms as mild to moderate.  His sensory examinations were normal and his straight leg raising tests were negative. Both the May 2012 and the August 2013 VA examiners characterized the Veteran's radiculopathy of the bilateral lower extremities as mild.  The VA examination findings are supported by the VA and private treatment records contained in the claims file.  Accordingly, the Veteran is not entitled to initial disability ratings in excess of 10 percent prior to February 8, 2017, for his radiculopathy of the bilateral lower extremities.  38 C.F.R. § 4.124a, DC 8520.  

The Board has considered whether higher schedular ratings are warranted under any other DCs, but finds that none is applicable.  None of the examinations or treatment records document that the Veteran's radiculopathy affects another nerve, besides the currently considered sciatic nerve.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as numbness and tingling, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disabilities are worse than the assigned disability ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the schedular criteria for initial disability ratings of 20 percent, but no higher, for the service-connected right lower extremity radiculopathy and left lower extremity radiculopathy have been met since February 8, 2017.  The preponderance of the evidence is against the assignment of initial disability ratings in excess of 10 percent prior to February 8, 2017.  Thus, the claims are granted in part and denied in part.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease and degenerative joint disease is denied.

Prior to February 8, 2017, the claim of entitlement to an initial disability rating in excess of 10 percent for the right lower extremity radiculopathy is denied.

Since February 8, 2017, entitlement to an initial disability rating of 20 percent, but no higher, for the right lower extremity radiculopathy is granted.

Prior to February 8, 2017, the claim of entitlement to an initial rating in excess of 10 percent for the left lower extremity radiculopathy is denied.

Since February 8, 2017, entitlement to an initial disability rating of 20 percent, but no higher, for the left lower extremity radiculopathy is granted.


REMAND

Regarding the knees claims, the Veteran argued in his April 2008 claim that his bilateral knee disorder was due to the altered gait caused by his service-connected lumbar spine degenerative disc disease and degenerative joint disease.  At the May 2012 VA examination, the VA examiner found that the Veteran did not have a current bilateral knee disorder, and thus declined to provide a medical nexus opinion.  Another VA examination was provided in November 2012, and the Veteran was diagnosed with degenerative joint disease of the knees.  The November 2012 VA examiner provided a negative nexus medical opinion regarding secondary service connection.  However, the examiner only addressed the causation element of secondary service connection, and did not address the aggravation element.  38 C.F.R. § 3.310 (2017).  Once VA has provided a VA examination and medical opinion, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   A new VA medical opinion - based on a full review of the record and supported by stated rationale - is needed to fairly resolve the Veteran's claims.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the TDIU claim, the Board previously remanded this claim in June 2016 for a VA medical opinion regarding the functional effects of the Veteran's service-connected radiculopathy of the bilateral lower extremities and lumbar spine disability prior to March 4, 2013.  The February 2017 VA examiner only described the functional impact of the Veteran's lumbar spine disability.  Additionally, since the February 2017 examination, service connection has been awarded for several additional disabilities with effective dates prior to March 2013.  Accordingly, the Board finds that another VA medical opinion is necessary before the TDIU claim can be decided on the merits.  See Stegall, 11 Vet. App. at 271 (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion regarding the Veteran's currently diagnosed degenerative joint disease of the knees.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic (Virtual VA) file), must be made available to the physician, and the report of examination should include discussion of the Veteran's documented history and assertions.  

The examiner should provide opinions, responding to the following questions:

a)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's currently diagnosed degenerative joint disease of the knees is the result of a disease or injury incurred in or aggravated by service?

b)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the currently diagnosed degenerative joint disease of the knees has been aggravated by the service-connected lumbar spine degenerative disc disease and degenerative joint disease?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner is asked to provide a complete rationale for all opinions rendered.  

2.  Provide a VA Form 21-8940 to the Veteran and ask him to provide information regarding from 2007 forward. Ask the Veteran to provide IRS tax returns from 2007 through 2013 and a statement that the copy is an exact duplicate of the return filed with the IRS. Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2007 thru 2013 and submit them to VA. Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above. 

3.  Obtain a VA medical opinion regarding the Veteran's employability.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic (Virtual VA) file), must be made available to the physician, and the report of examination should include discussion of the Veteran's documented history and assertions.  

The examiner should provide a medical opinion addressing the functional effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts (as appropriate) required for substantially gainful employment consistent with his education and occupational experience prior to March 4, 2013.  The examiner should ask the Veteran about they sypmtoms associated with each service-connected disability that affect his ability to obtain and maintain substantially gainful employement.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  

Prior to March 4, 2013, the Veteran was service-connected for the following disabilities:  depressive disorder with posttraumatic stress disorder and history of substance abuse; degenerative disc disease of the cervical spine; degenerative disc disease and degenerative joint disease of the lumbar spine; radiculopathy of the bilateral lower extremities; bilateral hip strain with limitation of flexion; hemorrhoids; hepatitis; bilateral hip strain with limitation of extension; bilateral impairment of thighs; and, residuals of a fractured right foot.

The examiner is asked to provide a complete rationale for all opinions rendered.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


